UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7379



ABNER D. ALLEN,

                                           Petitioner - Appellant,

          versus


MICHAEL COLEMAN, Acting Warden, Mount Olive
Correctional Complex,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-02-18-1)


Submitted:   December 12, 2003            Decided: January 9, 2004


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abner D. Allen, Appellant Pro Se. Dawn Ellen Warfield, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Abner D. Allen seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation and denying his 28

U.S.C. § 2254 (2000) petition.            Allen cannot appeal this order

unless    a    circuit   judge   or   justice     issues   a   certificate   of

appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2000).       A habeas appellant meets

this standard by demonstrating that reasonable jurists would find

that   his      constitutional   claims    are    debatable    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 326

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude Allen has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     DISMISSED




                                      - 2 -